PER CURIAM.
The appellant, C.R., a child, challenges the trial court’s order which adjudicated him to have committed delinquent acts. We affirm the adjudication of delinquency but reverse the imposition of the public defender lien.
On February 7, 1995, the state charged the appellant with two counts of aggravated assault on a law enforcement officer in violation of section 784.07(2)(c), Florida Statutes (1993). After a hearing, the trial court found the appellant guilty as charged and adjudicated him a delinquent child. He was placed on community control and ordered to pay a $50 public defender lien. A timely notice of appeal followed.
We find no merit in the appellant’s contention that the trial court erred in denying his motions for judgment of acquittal and, accordingly, affirm the trial court’s findings of guilt without further discussion.
The appellant also contends, and the state agrees, that the trial court erred in imposing a $50 public defender lien because the record discloses it was imposed without apprising the appellant of his right to challenge the amount. We agree that the trial court improperly imposed the public defender lien and, accordingly, strike it without prejudice to its reimposition after proper notice is given to the appellant.
Affirmed in part, reversed in part, and remanded with instructions.
SCHOONOVER, A.C.J., and BLUE and FULMER, JJ., concur.